Citation Nr: 1523195	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-32 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2011 and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for diabetes mellitus is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is as likely as not the Veteran's bilateral hearing loss and tinnitus are related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss and tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2014).

The Veteran asserts he has had hearing loss and tinnitus since service, when he was exposed to mortar and rocket attacks while in Vietnam.  He was not diagnosed with hearing loss while in service.

In January 2011, the Veteran underwent a VA examination.  He was diagnosed with bilateral hearing loss and tinnitus.  The VA examiner attributed tinnitus to the hearing loss, but did not attribute hearing loss to service.  She opined that it was less likely related to service because he had normal hearing at entrance and separation, with no significant threshold shifts during service.  She also cited a medical study finding no support for delayed onset hearing loss due to noise exposure.

In November 2013, the Veteran's private physician provided an opinion wherein he found it likely that the Veteran's hearing loss and tinnitus were related to service.  He indicated familiarity with the medical study cited by the VA examiner, and that he was familiar with the Veteran's records.  He opined that a slight noise-induced hearing loss incurred as a young adult can become moderate and disabling when combined with a similar amount of age-related hearing loss.  This intensifies the effects of the earlier noise-induced loss, especially in comparison to same-aged peers who have approximately half as much hearing loss.  He also indicated that noise levels that are associated with hearing loss are also likely to be associated with tinnitus.  He found it as likely as not that his current disabilities are related to acoustic trauma sustained in service.

Accordingly, the evidence is in relative equipoise.  Under these circumstances, all doubt is resolved in the Veteran's favor, and service connection for bilateral hearing loss and tinnitus is granted.


ORDER

Service connection for bilateral hearing loss and tinnitus is granted.



REMAND

The Veteran claimed service connection for diabetes in February 2014, which was denied by the AOJ in July 2014.  He asked for reconsideration, and service connection was denied again in December 2014.  He again asked for reconsideration in January 2015.  The Board construes this second request as a notice of disagreement (NOD), and therefore, an SOC must be issued for the diabetes mellitus.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) to the Veteran and his representative, addressing his disagreement with the denial of service connection for diabetes mellitus.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


